Name: Commission Regulation (EEC) No 611/86 of 28 February 1986 amending Regulation (EEC) No 2913/85 as regards the fixing of buying-in prices in the beef and veal sector in Spain
 Type: Regulation
 Subject Matter: prices;  trade policy;  Europe
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 58/37 COMMISSION REGULATION (EEC) No 611 /86 of 28 February 1986 amending Regulation (EEC) No 2913/85 as regards the fixing of buying-in prices in the beef and veal sector in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , 21 October 1985 (3 ), as last amended by Regulation ( EEC) No 3264/85 (4), should be supplemented in the light of Spain 's accession ; whereas the Spanish inter ­ vention agency will not, however, be allowed to buy in until the conditions specified in Article 3 of Regulation ( EEC) No 1308/85 and the detailed implementing rules laid down in Article 3 of Regulation (EEC) No 2226/78 ( 5 ), have been complied with ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation ( EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Spain and Portugal , and in particular Article 6 ( 5 ) (c) thereof, Having regard to Council Regulation (EEC ) No 1308 /85 of 23 May 1985 fixing the guide price and the intervention price for adult bovine animals for the 1985 /86 marketing year (2 ), and in particular Article 3 ( 5 ) thereof, Whereas the Annex to Commission Regulation ( EEC) No 2913/85 fixing the buying-in prices for hindquarters in the beef and veal sector valid with effect from Article 1 The Annex to Regulation (EEC) No 2913/85 is hereby supplemented by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President ANNEX ESPANA  Cuartos traseros , corte recto a 5 costillas : CategorÃ ­a A, clase U2 372,352 CategorÃ ­a A, clase U3 369,352 CategorÃ ­a A, clase R2 357,672 CategorÃ ­a A, clase R3 353,352 CategorÃ ­a A, clase 02 334,352 CategorÃ ­a A, clase 03 329,352 . Cuartos traseros , corte Pistola a 8 costillas : Categoria A, clase U2 387,866 Categoria A, clase U3 384,741 Categoria A, clase R2 372,575 Categoria R3 368,075 Categoria A, clase 02 348,284 Categoria A , clase 03 343,075 . (') OJ No L 148, 28 6 . 1968 , p . 24 . O OJ No L 137 , 27 . 5 . 1985 , p . 16 . (&lt;) #J No L 279 , 19 . 10 . 1985 , p. 31 . ( 4 ) /$} No L 31 1,22 . 11 . 1985 , p. 23 . ( ? ) #J No L 261,26 . 9 . 1978 , p. 5 .